     Case: 3:17-cr-00026-RAM-RM Document #: 508 Filed: 12/17/20 Page 1 of 3




                              DISTRICT COURT OF THE VIRGIN ISLANDS
                               DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,                              )
                                                       )
                         Plaintiff,                    )
                                                       )
                         v.                            )       Case No. 3:17-cr-0026
                                                       )
RON DELANO KUNTZ and DEVON DAVIS,                      )
                                                       )
                         Defendants.                   )
                                                       )
                                                       )

                                                  ORDER

        BEFORE THE COURT are Defendant Ron DeLano Kuntz’ (“Kuntz”) Motion to Divide

Restitution, filed on November 27, 2018 (ECF No. 462), and Defendant Devon Davis’

(“Davis”) Motion Seeking Clarification as to Restitution Payments, filed on July 22, 2020 (ECF

No. 499.)1.

        On September 16, 2013, four men robbed the Gems & Gold Corner Jewelry Store

(“Gold Corner”) on St. Thomas, U.S. Virgin Islands, damaging store property and absconding

with jewelry from the front display case. Eight co-conspirators were involved in the crime,

which resulted in a financial loss of $161,350.00. Five of the defendants entered a guilty plea

and three proceeded to trial.

        At sentencing, the Court issued a judgment for each defendant that included a term of

incarceration as well as restitution to be paid to the “Kanusing Brothers, Inc. d/b/a Gold




1 The full name of Defendant Davis’ motion is Motion Seeking Clarification as to Restitution Payments for each
Individual Involving Eight Defendants in the Above Case Number and Schedule of Payments. This case originally
involved seven defendants: Jarmaine Ayala, Wahilli James, Ron Delano Kuntz, Shaquielle Correa, Devon Davis,
Keaon Wilson, and Shawn McIntosh. An eighth individual, Robert Brown, was also involved in the offense but
was charged in a separate case. See United States v. Brown, Case No. 3:17-cr-0041.
     Case: 3:17-cr-00026-RAM-RM Document #: 508 Filed: 12/17/20 Page 2 of 3
United States v. Kuntz et al.
Case No. 3:17-cr-0026
Order
Page 2 of 3

Corner” and “Dorchester Insurance Company, LTD.” In the judgment of each defendant, the

Court ordered joint and several restitution in the amount of $161,350.00. Here, to the extent

that the parties request clarification on the division of the restitution in the aforementioned

motions, the parties are reminded that the Judgment is for joint and several restitution.

Fundamentally,

         [t]he purpose of restitution . . . is to compensate the victim for its losses and,
         to the extent possible, to make the victim whole. See United States v. Kress, 944
         F.2d 155, 159-60 (3d Cir. 1991). It follows, therefore, that a District Court
         cannot order multiple defendants to pay restitution in amounts that will result
         in the payment to the victim of an amount greater than the victim’s loss. See
         [United States v.] Gottlieb, 140 F.3d [865], 873-74 [(10th Cir 1998)]. A District
         Court may, however, impose joint and several liability on multiple
         defendants for restitution, permitting the victim to recover its losses from
         all or some of the wrongdoers. See United States v. Hunter, 52 F.3d 489, 494-
         95 (3d Cir. 1995).

United States v. Diaz, 245 F.3d 294, 312 (3d Cir. 2001) (emphasis in original).

         “[J]oint and several” liability makes each defendant so charged responsible for
         the full amount of the restitution. The restitution obligation will not be fulfilled
         until the total amount is paid by someone; if [a] defendant pays more than his
         share, he may hold his co-defendants liable for the excess, but each defendant
         is responsible to the victim of the crime for the full amount.

United States v. Lawson, No. 96-614-01, 2000 U.S. Dist. LEXIS 17606, *2 (E.D. Pa. Nov. 15,

2000); VP Bldgs., Inc. v. Joseph A. Cairone, Inc., Nos. 00-6045, 01-1033, 2001 U.S. Dist. LEXIS

15817, *13 (E.D. Pa. Sept. 27, 2001) (explaining that the judgment specifies a single sum to

be repaid to the victim and that each defendant is liable for the full amount, but the victim

may not collect more than the total sum of the judgment).

         Here, the Court ordered joint and several restitution in the amount of $161,350.00 in

the judgment of each defendant involved in the robbery. As such, this restitution obligation
     Case: 3:17-cr-00026-RAM-RM Document #: 508 Filed: 12/17/20 Page 3 of 3
United States v. Kuntz et al.
Case No. 3:17-cr-0026
Order
Page 3 of 3

will not be fulfilled until the full amount is paid by one defendant or by a combination of

defendants. The judgment stands as issued.

         These premises considered, it is hereby

         ORDERED that the Motion to Divide Restitution, filed by Defendant Kuntz (ECF No.

462) is DENIED; it is further

         ORDERED that the Motion Seeking Clarification as to Restitution Payments, filed by

Defendant Davis (ECF No. 499) is MOOT; and it is further

         ORDERED that the Clerk’s Office shall serve Defendants Kuntz and Davis with a copy

of this Order by certified mail return-receipt requested.



Dated: December 17, 2020                                    /s/ Robert A. Molloy
                                                            ROBERT A. MOLLOY
                                                            District Judge
